ACCEPTED
                                                                               Filed: 5/8/201501-15-00436-CV
                                                                                                4:13:47 PM
                                                                           JOHN FIRST   COURT
                                                                                D. KINARD        OF APPEALS
                                                                                             - District Clerk
                                                                                 Galveston HOUSTON,      TEXAS
                                                                                             County, Texas
                                                                                       5/13/2015
                                                                                   Envelope    No.11:53:36
                                                                                                   5218148AM
                                                                                      CHRISTOPHER        PRINE
                                                                                            By: Shailja Dixit
                                                                                      5/8/2015 4:17:22CLERK
                                                                                                          PM

                                 CAUSE NO. 14CV0490

PAUL AND CAROLYN HORN, MIKE               §           IN THE DISTRICT  COURT
                                                                    FILED IN OF
AND LUCY STACY, PETE AND JUDY             §                  1st COURT OF APPEALS
                                                                 HOUSTON, TEXAS
GARCIA AND JANICE FRANKIE                 §
                                          §         GALVESTON5/13/2015
                                                               COUNTY, 11:53:36 AM
                                                                            TEXAS
                                                             CHRISTOPHER A. PRINE
v.                                        §                           Clerk
                                          §
CITY OF FRIENDSWOOD and                   §
MAYOR KEVIN M. HOLLAND                    §             212TH JUDICIAL DISTRICT

                      DEFENDANTS’ NOTICE OF APPEAL

      The City of Friendswood and Kevin Holland, Defendants in the above numbered

matter, file this Notice of Interlocutory Appeal pursuant to § 51.014(a)(8) and §

51.014(a)(5) of the Texas Civil Practice and Remedies Code, and desire to appeal the

District Court's April 20, 2015 Order denying Defendants’ Plea to the Jurisdiction and

Defendants’ Motion to Dismiss.

      This is an accelerated appeal which will be taken to the 1st or 14th Court of

Appeals.

                                       Respectfully submitted,

                                       CHAMBERLAIN, HRDLICKA WHITE
                                       WILLIAMS & AUGHTRY

                                       /s/William S. Helfand
                                       WILLIAM S. HELFAND
                                       SBOT # 09388250
                                       CHARLES T. JEREMIAH
                                       SBOT # 00784338
                                       1200 Smith Street, Suite1400
                                       Houston, Texas 77002
                                       (713) 654-9630
                                       (713) 658-2553
                                       Bill.helfand@chamberlainlaw.com
                                       Charles.jeremiah@chamberlainlaw.com
                                          ATTORNEYS FOR DEFENDANT,
                                          CITY OF FRIENDSWOOD, TEXAS


                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was forwarded in
accordance with the local rules, via facsimile, hand-delivery, and/or certified mail, return
receipt requested, on this 8th day of May, 2015 to the following:

        Aaron Pool
        James T. Sunosky
        Donato Minx Brown & Pool, PC
        3200 Southwest Freeway, Suite 2300
        Houston, Texas 77027


                                          /s/ William S. Helfand




1891224_1




                                             2